DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/10/2020 have been fully considered but they are not persuasive. 
Regarding claims 21 and 31, applicant argues that the office action does not teach a second input configured to receive a second voltage indicative of a change in a load current of the power converter and the OUT signal of Khayat does not equate to the second voltage indicative of a change in load current, however, the examiner respectfully submits that OUT is dependent on feedback from the load voltage (Vout).
Applicant argues the signal on line 107 is not based on the OUT signal as recited in the independent claims, however, the examiner respectfully submits that circuit OUT signal to circuit 160 may provide power to buck converter circuit 100 (see paragraph 24).
Applicant argues the signal on line 113 is not believed to correspond to the timing of the load transient and is not believed to be based on the OUT signal, however, the examiner respectfully submits that line 113 depends from transients from load voltages from 105 and OUT signal may provide power to buck converter 100.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 and 27-28, 31-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khayat et al. US 2010/0052628.

	Regarding claim 21, Khayat discloses a circuit comprising: a first input configured to receive a first voltage indicative of an output voltage (Fig. 1, Vout) of a power converter; a second input configured to receive a second voltage (OUT) indicative of a change in a load current of the power converter; a first circuit path (107) configured to generate a first output signal (comp signal) corresponding to a magnitude of a load transient (see paragraph 3) based on the first voltage and the second voltage (Vout); and a second circuit path (113) configured to generate a second output signal (OUT) corresponding to a timing of the load transient based on the second voltage (see paragraph 3).

Regarding claim 22, Khayat discloses the first circuit path includes: a high-pass filter (111) having a filter input coupled to the first input, and a filter output; an integrator (105) having an integrator input coupled to the filter output (111), and an integrator output configured to deliver the first output signal (comp signal) synchronized by the second output signal (OUT).

Regarding claim 23, Khayat discloses the integrator includes: an amplifier (105) having a negative input, a positive input, and an amplifier output (113) coupled to the integrator output; a resistor (108) coupled between the filter output and the negative input; and a capacitor (111) coupled between the negative input and the amplifier output.

Regarding claim 24, Khayat discloses the second circuit path includes: a discharge path (113) configured to discharge the integrator input (105), and the discharge path configured to be deactivated for a period based on a time constant and in response to the second output signal (OUT).

Regarding claim 25, Khayat discloses the discharge path includes: a transistor (130) having a first current terminal coupled to the integrator input (105) a second current terminal coupled to a ground terminal, and a control terminal (120); a 

Regarding claim 27, Khayat discloses the second circuit path includes: a discharge path (113) configured to discharge the integrator output (105), and the discharge path configured to be deactivated when the second output signal (OUT) is asserted.

Regarding claim 28, Khayat discloses the discharge path includes: a transistor (130) having a first current terminal coupled to the integrator input (105), a second current terminal coupled to a ground terminal, and a control terminal coupled to the second input; a resistor (108) coupled between the first current terminal and the integrator output (105); and a capacitor (111) coupled between the first current terminal and an output terminal.

Regarding claim 31, Khayat discloses a power converter comprising: a feedforward circuit (Fig. 1) including: a first input configured to receive a first voltage indicative of an output voltage (Vout) of a power converter; a second input configured to receive a second voltage indicative of a change in a load current of the power converter; a first circuit path (107) configured to generate a first output signal corresponding to a magnitude of a load transient (see paragraph 3) based on the first voltage and 

Regarding claim 32, Khayat discloses the first circuit path includes: a high-pass filter (111) having a filter input coupled to the first input, and a filter output; an integrator (105) having an integrator input coupled to the filter output, and an integrator output configured to deliver the first output signal (comp signal) synchronized by the second output signal (OUT).

Regarding claim 33, Khayat discloses the first circuit path includes: a high-pass filter (111) having a filter input coupled to the first input, and a filter output; an integrator  (105) having an integrator input coupled to the filter output (111), and an integrator output configured to deliver the first output signal (comp signal) synchronized by the second output signal (OUT).

Regarding claim 34, Khayat discloses the second circuit path includes: a discharge path (113) configured to discharge the integrator input (105), and the 

Regarding claim 35, Khayat discloses the discharge path includes: a transistor (130) having a first current terminal coupled to the integrator input (105), a second current terminal coupled to a ground terminal, and a control terminal (120); a resistor (108) coupled between the control terminal and a voltage supply terminal; and a capacitor (111) coupled between the control terminal and the second input.


Regarding claim 37, Khayat discloses the second circuit path includes: a discharge path (113) configured to discharge the integrator output (105), and the discharge path configured to be deactivated when the second output signal (OUT) is asserted.

Regarding claim 38, Khayat discloses the discharge path includes: a transistor (130) having a first current terminal coupled to the integrator input (105), a second current terminal coupled to a ground terminal, and a control terminal (130) coupled to the second input; a resistor (108) coupled between the first current terminal 

Regarding claim 40, Khayat discloses the first circuit path includes: a high-pass filter (111) having a filter input coupled to the first input, and a filter output; an integrator (105) having an integrator input coupled to the filter output (111), and an integrator output; an amplifier (128) having a positive input coupled to the integrated output, a negative input, and an amplifier output (105); and a diode having an anode coupled to the amplifier output, and a cathode coupled to the negative input, the cathode configured to deliver the first output signal (comp signal) synchronized by the second output signal (OUT).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 26, 29-30, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Khayat et al. US 2010/0052628 in view of Nakagawa US 2012/0243264.
Regarding claim 26, Khayat discloses the discharge path includes: a transistor (130) having a first current terminal coupled to the integrator (105) input, a second current terminal coupled to a ground terminal, and a control terminal (120); a resistor coupled between the control terminal and a voltage supply terminal.
Khayat fails to disclose an inverter having an inverter input coupled to the second input, and an inverter output; and a capacitor coupled between the control terminal and the inverter output.
In the same field of endeavor, Nakagawa teaches an inverter (see paragraph 65) having an inverter input coupled to the second input, and an inverter output; and a capacitor (1110) coupled between the control terminal and the inverter output.
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use an inverter having an inverter input coupled to the second input, and an inverter output; and a capacitor coupled between the control terminal and the inverter output, in Khayat, as taught by Nakagawa, in order to suppress noise in the power converter.


In the same field of endeavor, Nakagawa teaches the discharge path includes: an inverter (see paragraph 65) having an inverter input coupled to the second input, and an inverter output; a transistor (1107) having a first current terminal coupled to the integrator input (502), a second current terminal coupled to a ground terminal, and a control terminal coupled to the inverter output; a resistor coupled between the first current terminal and the integrator output; and a capacitor (1110) coupled between the first current terminal and an output terminal.
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the discharge path includes: an inverter having an inverter input coupled to the second input, and an inverter output; a transistor having a first current terminal coupled to the integrator input, a second current terminal coupled to a ground terminal, and a control terminal coupled to the inverter output; a resistor coupled between the first current terminal and the integrator output; and a capacitor coupled between the first current terminal and an output terminal, in Khayat, as taught by Nakagawa, in order suppress noise in the power converter.

Regarding claim 30, Khayat fails to disclose the first circuit path includes: a high-pass filter having a filter input coupled to the first input, and a filter output; an integrator having an integrator input coupled to the filter output, and an integrator output; an amplifier having a positive input coupled to the integrated output, a negative input, and an amplifier output; and a diode having an anode coupled to the amplifier output, and a cathode coupled to the negative input, the cathode configured to deliver the first output signal synchronized by the second output signal.
In the same field of endeavor, Nakagawa teaches the first circuit path includes: a high-pass filter (1005) having a filter input coupled to the first input, and a filter output; an integrator having an integrator (502) input coupled to the filter output (1005), and an integrator output (502); an amplifier having a positive input coupled to the integrated output, a negative input, and an amplifier output; and a diode having an anode coupled to the amplifier output, and a cathode coupled to the negative input, the cathode configured to deliver the first output signal synchronized by the second output signal (Vout).
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the first circuit path includes: a high-pass filter having a filter input coupled to the first input, and a filter output; an integrator having an integrator input coupled to the filter output, and an integrator output; an amplifier having a positive input coupled to the integrated output, a negative input, and an amplifier output; and a diode having an anode coupled to the amplifier output, and a cathode coupled to the 

Regarding claim 36, Khayat discloses the discharge path includes: a transistor  (130) having a first current terminal coupled to the integrator input (105), a second current terminal coupled to a ground terminal, and a control terminal; a resistor (108) coupled between the control terminal (120) and a voltage supply terminal.
Khayat fails to disclose an inverter having an inverter input coupled to the second input, and an inverter output; and a capacitor coupled between the control terminal and the inverter output.
In the same field of endeavor, Nakagawa teaches an inverter (see paragraph 65) having an inverter input coupled to the second input, and an inverter output; and a capacitor (1110) coupled between the control terminal and the inverter output.
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use an inverter having an inverter input coupled to the second input, and an inverter output; and a capacitor coupled between the control terminal and the inverter output in Khayat, as taught by Nakagawa, in order suppress noise in the power converter.


In the same field of endeavor, Nakagawa teaches  the discharge path includes: an inverter having an inverter input coupled to the second input (see paragraph 65), and an inverter output; a transistor (1107) having a first current terminal coupled to the integrator input (502), a second current terminal coupled to a ground terminal, and a control terminal coupled to the inverter output; a resistor coupled between the first current terminal and the integrator output; and a capacitor (1110) coupled between the first current terminal and an output terminal.
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the discharge path includes: an inverter having an inverter input coupled to the second input, and an inverter output; a transistor having a first current terminal coupled to the integrator input, a second current terminal coupled to a ground terminal, and a control terminal coupled to the inverter output; a resistor coupled between the first current terminal and the integrator output; and a capacitor coupled between the first current terminal and an output terminal in Khayat, as taught by Nakagawa, in order to reduce losses in the power converter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839